DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 8 and 16 have been accepted.

Allowable Subject Matter

Claims 1-4, 6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Remarks filed 11/19/2020, it is noted that the Applicant’s representatives, Yangzhou Du and Tao Fan, and the previous Examiner, David Warren, conducted an interview on November 3, 2020, wherein proposed amendments were presented and acknowledged by Examiner Warren as suitable to overcome the rejections under 35 USC 103 in the Final Office Action mailed 9/9/2020.
In light of this statement and the Applicant’s other remarks regarding the cited references, and after further search and consideration of the prior art, the previously relied upon references to Fujiwara (US 2007/0169608), Sugiyama (US 2001/0035086), 
Independent claim 1 has been amended to recite "weights of the weight levers decrease from a bass zone to a treble zone,” and “a plurality of elastic structures, wherein a strike on an elastic structure simulates a real rebound feel, wherein the event includes a first weight lever of the plurality of weight levers striking on a first elastic structure of the plurality of elastic structures to simulate a real rebound force generated by hammer striking on string and a rebound force is transmitted to a key associated with the first weight lever and cause a user to feel the real rebound force;".
Independent claim 16 has been amended in a similar manner.
As remarked by the Applicant, Fujiwara is directed to an automatic player piano, "a combination between an acoustic piano and an automatic playing system” (Abstract). Examiner Warren made note that Fujiwara does not however teach recording a performance in a strike simulation mode nor having an elastic structure to simulate a rebound force generated by a hammer striking a string". Examiner Warren further cites Sugiyama and alleges that this reference discloses the features in the claimed invention not taught by Fujiwara. Applicant has commented that Sugiyama does not remedy the deficiencies of Fujiwara set forth above with respect to amended claim 1.
Applicant communicates that Sugiyama is directed to "A composite keyboard musical instrument includes an acoustic grand piano, an electronic sound generating system and a silent system, and an electric motor, a hammer stopper, a link work and a controller form in combination the silent system, wherein rigid arms and rigid rods are assembled into the link work so as to promptly transmit the force from the actuator to 
Applicant further notes that Wenjun fails to remedy the deficiencies of Fujiwara and Sugiyama, wherein Wenjun is directed to "A keyboard instrument such as an electronic piano comprises a keyboard structure that is basically identical to the keyboard structure of an upright piano except hammer assemblies and a struck portion attached to an action bracket.” (Abstract). 
Still further, it is remarked that Sasaki fails to remedy the deficiencies of Fujiwara and Sugiyama and Wenjun, wherein Sasaki is directed to a detector that “detects movement of a hammer (driven member) that strikes a string (abutted member) by moving in response to operation of a key.” (Abstract). 
 Other relevant prior art references that disclose simulating a rebound effect, but fail to teach all the claimed elements, are the US patents to Seiler (5,986,202) (see column 2, lines 19-49), Kimble (5,866,831) (Abstract) and Niitsuma (5,945,617) (claim 4).
Given no prior art could be found, which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention, independent claims 1 and 16, and their dependent claims 2-4, 6, 8-15 and 18-20, have been deemed allowable for the reasons cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/13/2021